Exhibit 10.53
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (the “Agreement”) is made
and entered into as of the 23rd day of April, 2008, by and between Triad
Guaranty Inc., a Delaware corporation (the “Company”), and Mark K. Tonnesen
(“Employee”).
WITNESSETH:
     WHEREAS, the Company and Employee previously entered into an Employment
Agreement, dated September 9, 2005 (the “Original Agreement”); and
     WHEREAS, the Original Agreement was supplemented by a Letter Agreement
dated September 9, 2005 (the “Letter Agreement”) as well as an Amendment to
Letter Agreement between Mark K. Tonnesen and Triad Guaranty Inc. dated
December 26, 2006 (the “Amendment to Letter Agreement”) (the Original Agreement,
as amended by the Letter Agreement and the Amendment to Letter Agreement being
referred to as the “Prior Agreement”); and
     WHEREAS, Section 14(f) of the Prior Agreement provides that the parties may
amend the Prior Agreement if such amendment is made in writing and is signed by
the parties; and
     WHEREAS, the parties desire to amend and restate the terms and conditions
of Employee’s employment with Company as set forth hereinafter; and
     WHEREAS, the Company and Employee intend for this Agreement to supersede
and replace the terms of the Prior Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties hereto agree as follows:
     1. Employment and Term. The Company hereby employs Employee and Employee
accepts employment with the Company as President and Chief Executive Officer of
the Company, on the terms and conditions herein set forth, for a period
commencing on the date of the signing of this Agreement and expiring on
December 31, 2008, unless sooner terminated pursuant to Section 7. Employee
shall have such duties, responsibilities and authority as are commensurate with
his position, and shall report to the Chairman of the Company’s Board of
Directors (the “Board”). Employee shall also perform such other or additional
duties on behalf of the Company and its subsidiaries and affiliates as may be
reasonably assigned to him by the Board from time to time.
     2. Extent of Services. During the term hereof, Employee shall devote his
entire attention and energy to the business and affairs of the Company on a
full-time basis and shall not be engaged in any other business activity,
regardless of whether such business activity is pursued for gain, profit or
other pecuniary advantage, unless the Company otherwise consents; but this shall
not be construed as preventing Employee from investing his assets in such form
or manner as will not require any services on the part of Employee in the
operation of the affairs of the companies in which such investments are made and
will not otherwise conflict with the

 



--------------------------------------------------------------------------------



 



provisions of this Agreement. Full-time, as used above, shall mean a forty
(40) hour work week, or such longer work week as the Board shall from time to
time adopt. The foregoing shall not be deemed to prevent Employee from
participating in any charitable or not-for-profit organization to a reasonable
extent, provided however that Employee does not receive any salary or other
remuneration from such charity or not-for-profit organization. Employee will be
subject to and shall comply with all codes of conduct, personnel policies and
procedures applicable to senior executives of the Company including, without
limitation, policies regarding sexual harassment, conflicts of interest and
insider trading, of which he shall have received in writing.
     3. Compensation.
     (a) Salary. During the term of this Agreement, the Company shall pay
Employee an annual salary of $495,000.00 (“Annual Salary”), payable in
accordance with the Company’s regular payroll procedures. For any period of
Voluntary Retirement Extension (as defined in Section 7(e)), the Company shall
pay Employee an annual salary of $990,000, payable in accordance with the
Company’s regular payroll procedures.
     (b) Bonus. In addition to his Annual Salary, Employee shall receive:
(i) retention bonuses equal to (A) $150,000, payable on the first regular pay
period following July 1, 2008, provided that Employee is employed on July 1,
2008 and (B) $300,000, payable on the first regular pay period following
December 31, 2008, provided that Employee is employed on December 31, 2008; and
(ii) a severance bonus equal to $225,000, payable on the first regular pay
period following December 31, 2008, provided that Employee is employed on
December 31, 2008. Notwithstanding the foregoing, the bonus payments under
(i) and (ii) shall be paid earlier (if applicable) on the first regular pay
period following the effective date of Employee’s Retirement, Involuntary
Termination Without Cause or Good Reason Termination.
     (c) Restricted Stock Grant; Existing Awards. Employee shall receive a grant
of restricted stock under the terms of the Triad Guaranty Inc. 2006 Long-Term
Stock Incentive Plan (as amended and restated on January 1, 2008) (the “Plan”)
for 40,500 shares (the “Award”). The shares subject to the Award shall vest in a
lump sum three (3) years from the date of grant or two (2) years from the date
of Retirement (as defined in Section 7(e)), if earlier. The terms of the Award
and the terms of all other options, restricted stock awards, phantom stock
awards or other equity awards granted to Employee prior to and remaining
outstanding on the date hereof shall be governed in all respects by the terms of
the Plan and the respective award agreements under which they were originally
granted.
     4. Benefits. Employee shall be entitled to participate in all medical and
other employee plans of the Company, if any, on the same basis as other
executives of the Company, subject in all cases to the respective terms of such
plans.
     5. PTO. Employee shall be entitled to paid time off (“PTO”) in accordance
with the Company’s PTO policy in effect at the time the PTO is taken as if
Employee had at least ten (10) years of service with the Company. In the event
that the full PTO is not taken by Employee, no

2



--------------------------------------------------------------------------------



 



PTO time shall accrue for use in future years, except in accordance with the
Company’s then-existing policy for the carry forward of accrued PTO.
     6. Expenses. Employee shall be entitled to prompt reimbursement for all
reasonable expenses incurred by him in furtherance of the business of the
Company in connection with his performance of his duties hereunder, in
accordance with the policies and procedures established for executive officers
of the Company, and provided Employee properly accounts for such expenses. In
addition, Employee shall be entitled to prompt reimbursement for up to $5,000.00
of legal fees and expenses incurred by Employee in the negotiation of this
Agreement. All reimbursements must be made no later than the end of the calendar
year following the calendar year in which the expense was incurred. The expenses
eligible for reimbursement under this Section 6 in any calendar year shall not
affect any expenses eligible for reimbursement or in-kind benefits to be
provided to Employee in any other calendar year. Employee’s rights under this
Section 6 shall not be subject to liquidation or exchange for any other benefit.
     7. Termination.
     (a) Death. This Agreement and Employee’s employment hereunder shall
terminate immediately upon Employee’s death. In such event, the Company shall be
obligated to pay only (i) Employee’s salary to the end of the month in which he
dies; and (ii) a lump sum death benefit to Employee’s estate equal to Employee’s
Annual Salary at the time of his death.
     (b) Incapacity. To the extent permitted by law, if Employee is absent from
his employment for reasons of illness or other physical or mental incapacity
which renders him unable to perform the essential functions of his position,
with or without reasonable accommodation, for more than an aggregate of ninety
(90) days, whether or not consecutive, in any period of twelve (12) consecutive
months, then upon at least sixty (60) days’ prior written notice to Employee, if
such is consistent with applicable law, the Company may terminate this Agreement
and Employee’s employment hereunder, unless, within that notice period, Employee
shall have resumed performance of the essential functions of his positions, with
or without reasonable accommodation. In the event of a termination of employment
under this Section 7(b), the Company shall be obligated to pay Employee his
salary from the date of such termination until the earlier of (i) the date on
which coverage commences under the long-term disability insurance policy
maintained by the Company for the benefit of Employee, if any, or (ii) the date
two (2) months after the date of such termination.
     (c) Termination by the Company.
     (i) The Company may terminate this Agreement and Employee’s employment
hereunder at any time for Cause. As used herein, “Cause” shall mean:
     (A) a material breach by Employee of his duties and obligations hereunder,
including but not limited to gross negligence in the performance of his duties
and responsibilities or the willful failure to

3



--------------------------------------------------------------------------------



 



follow the Board’s directions; provided, however, that Cause shall not exist
unless the Company has provided Employee with written notice setting forth the
existence of the non-performance, failure or breach and Employee shall not have
cured same within thirty (30) days after receiving such notice;
     (B) willful misconduct by Employee which in the reasonable determination of
the Board has caused or is likely to cause material injury to the reputation or
business of the Company;
     (C) any act of fraud, material misappropriation or other dishonesty by
Employee; or
     (D) Employee’s conviction of a felony.
In the event of termination for Cause, the Company shall pay Employee his salary
up to the date that is thirty (30) days after the delivery to him of the notice
of termination, which date shall be for all purposes of this Section 7(c)(i) the
date of termination of his employment, unless there has been a cure under
Section 7(c)(i)(A). In the event of termination for Cause, Employee shall not
receive any previously unpaid bonus or bonuses except any earned but unpaid
bonus with respect to any bonus measurement period ended prior to the date of
termination.
     (ii) Notwithstanding anything contained herein to the contrary, the Company
also may terminate this Agreement and Employee’s employment hereunder for any
reason whatsoever, upon no less than sixty (60) days’ prior written notice to
Employee. In the event that the Company terminates this Agreement pursuant to
the provisions of this Section 7(c)(ii) (an “Involuntary Termination Without
Cause”), then, for purposes of Section 8, Employee shall be deemed to have
terminated because of Retirement pursuant to Section 7(e).
     (d) Termination by Employee. Other than on account of a Good Reason
Termination (as defined in this Section 7(d)) or Retirement (as defined in
Section 7(e)), Employee may terminate this Agreement and his employment
hereunder for any reason whatsoever, upon no less than sixty (60) days’ prior
written notice to the Company. In the event that Employee terminates this
Agreement pursuant to the provisions of this Section 7(d) without “Good Reason”
as hereinafter defined, Employee shall be entitled to receive his salary up to
the date of termination set forth in the notice of termination, and in such
event, Employee shall not receive any previously unpaid bonus or bonuses except
any earned but unpaid bonus with respect to bonus measurement period ended prior
to the date of termination. Employee may also resign for Good Reason (a “Good
Reason Termination”). As used herein, “Good Reason” shall mean:
     (i) a material breach by the Company of its obligations hereunder,
including but not limited to a material and adverse change in the status or
position of Employee as an executive officer of the Company including, without

4



--------------------------------------------------------------------------------



 



limitation, a material diminution in duties, responsibilities or authority,
except in connection with the incapacity of Employee, or non-payment of Annual
Salary or other compensation due hereunder; or
     (ii) the Company, without Employee’s consent (such consent not to be
unreasonably withheld), transfers or relocates the office of Employee which
would require Employee to be based more than fifty (50) miles distance from his
initial office in Winston-Salem, North Carolina;
provided, however, that Good Reason shall not exist unless Employee has provided
the Company with a written notice setting forth the reasons for the existence of
Good Reason, and the Company has not cured the reasons for the existence of Good
Reason within thirty (30) days after receiving such notice.
     (e) Voluntary Retirement. Employee may retire from the Company as of the
close of business on December 31, 2008, or such earlier date as mutually agreed
to by Employee and the Company (“Retirement”). Notwithstanding the foregoing,
the Company may, at its election made at any time by providing written notice to
Employee prior to December 31, 2008, delay the date of Employee’s Retirement
from December 31, 2008 for a period not to extend beyond March 31, 2009
(“Voluntary Retirement Extension”). Employee’s failure to continue to perform
his duties during any Voluntary Retirement Extension will be treated as a
termination by Employee under Section 7(d) without Good Reason and Employee will
not be entitled to the benefits provided under Section 8.
     (f) Subsidiary Offices and Positions; Company and Subsidiary Directorships.
Upon termination of Employee’s employment for any reason, his employment by any
subsidiary of the Company shall likewise then be terminated. In addition, upon
such termination Employee shall immediately resign as a member of the Board and
the board of directors of any subsidiary of the Company on which Employee is
serving at the time of such termination, and he shall evidence such resignation
by promptly submitting his letter of resignation to the chairman of the Board
and each such subsidiary board of directors.
     8. Benefits Upon Termination
     (a) Involuntary Termination Without Cause, Good Reason Termination and
Retirement. If Employee’s employment is terminated as a result of an Involuntary
Termination Without Cause, a Good Reason Termination, or Retirement (the day of
such Involuntary Termination Without Cause, Good Reason Termination or
Retirement, the “Termination Date”), then Employee shall be entitled to the
following benefits (as applicable):
     (i) Retirement Payments: $675,000 in total retirement payments, payable in
18 equal monthly installments in advance over a period commencing as of the
first day of the seventh month following the Termination Date and ending on the
first day of the 24th month following the Termination Date (such

5



--------------------------------------------------------------------------------



 



24-month period following the Termination Date being referred to herein as the
“Post-Termination Period”).
     (ii) Continued Participation in Company Health Care Plan: In addition to
the other benefits provided in Section 8(a)(i), Employee shall be entitled to
the following benefits:
     (A) Employee shall be entitled to participate (treating Employee as an
“active employee” of the Company for this purpose) in any health care, dental,
vision or prescription drug plan maintained by the Company (collectively,
“Company health care plan”) during the Post-Termination Period (the
“Continuation Coverage”). The Company, consistent with sound business practices,
shall use its best efforts to provide Employee and his dependents with the
Continuation Coverage under the Company health care plan, including, if
necessary, amending the applicable provisions of the Company health care plan
and negotiating the addition of any necessary riders to any group insurance
contract. During the Post-Termination Period, Employee shall pay the entire
premium required for the Continuation Coverage under the Company health care
plan. During the first eighteen (18) months of the Post-Termination Period, the
premium required for the Continuation Coverage shall be equal to the premium
required by the continuation of coverage requirements of Section 4980B of the
Code and Part 6 of Title I of the Employee Retirement Income Security Act of
1974, as amended (“COBRA”) for such Continuation Coverage (the “COBRA Rate”).
During the remainder of the Post-Termination Period, the premium required for
the Continuation Coverage shall be the greater of the COBRA Rate or the
actuarially determined cost of the Continuation Coverage as determined by an
actuary selected by the Company.
     (B) If at any time during the Post-Termination Period the Company is unable
for whatever reason to provide Employee with the Continuation Coverage under any
Company health care plan, the Company, consistent with sound business practices,
shall use its best efforts to provide Employee coverage under an individual
policy of health insurance providing coverage that is substantially identical to
the Continuation Coverage to be provided under the Company health care plan. In
such event, Employee shall pay the entire premium charged for coverage of
Employee and his dependents under the individual policy.
     (C) The Continuation Coverage provided to Employee and his dependents
pursuant to this Section 8(a)(ii) is intended to satisfy the continuation of
coverage requirements of COBRA. In the event that the period of Continuation
Coverage expires prior to the end of the period of continuation coverage to
which Employee and his dependents would be entitled under COBRA (the “COBRA
Period”), Employee and/or his dependents may elect continuation coverage under
COBRA (“COBRA

6



--------------------------------------------------------------------------------



 



Coverage”) for the remainder of the COBRA Period. Employee and/or his dependents
shall be responsible for paying the full amount of the premium charged for such
COBRA Coverage under the Company health care plan at the COBRA Rate.
Notwithstanding the foregoing provisions of this Section 8(a)(ii), in the event
that the Continuation Coverage for whatever reason does not satisfy the
continuation of coverage requirements of COBRA, Employee and/or his dependents
shall be entitled to elect COBRA Coverage in lieu of the Continuation Coverage
described in this Section 8(a)(ii). In such event, Employee and/or his
dependents shall be responsible for paying the full amount of the premium
charged for such COBRA Coverage under the Company health care plan at the COBRA
Rate.
     (D) During the Post-Termination Period, the Company shall pay to Employee a
monthly special benefit as determined pursuant to the provisions of this
sub-paragraph (D) (the “Special Benefit”). The amount of the monthly Special
Benefit shall be equal to the amount of the monthly premium actually paid by
Employee for the Continuation Coverage for Employee and his dependents required
by this Section 8(a)(ii). The Special Benefit shall be payable on the 20th day
of each calendar month during the Post-Termination Period, or within ten
(10) business days thereafter.
     (iii) Other Welfare Benefits. In addition to participation in the Company
health care plan during the Post-Termination Period, and solely in the case of
Retirement (and not in the case of Involuntary Termination Without Cause or Good
Reason Termination), Employee shall, as and to the extent permitted by
(1) Section 409A of the Internal Revenue Code of 1986, as amended (including all
applicable regulations or other guidance promulgated pursuant thereto, “Code”),
and (2) the terms and conditions of the Welfare Benefit Plans (as they exist on
the date hereof), also be entitled to participate (treating Employee as an
“active” employee of the Company for this purpose) during the Post-Termination
Period in all other welfare benefit plans and arrangements sponsored from time
to time by the Company for the benefit of its employees, including, without
limitation, life insurance, accident, disability policies or arrangements which
are generally available to the active employees of the Company (collectively,
“Welfare Benefit Plans”) in which he participated immediately prior to his
Termination Date and the benefits under such other Welfare Benefit Plans shall
be made available under the same terms and conditions available to active
employees (e.g., employee contributions are required for certain benefits that
are in effect for active employees who are similarly situated). Notwithstanding
the foregoing, Employee acknowledges and agrees that upon his Retirement, he
shall no longer be eligible to participate in, be provided or receive any
reimbursement from Employer for or under: (1) the Company’s sick leave, vacation
pay and similar programs, (2) any provision of a company car, (3) payment of
country club dues, or (4) payment of other perquisites that were previously
provided to Employee due to his position as President and Chief Executive
Officer of the Company.

7



--------------------------------------------------------------------------------



 



Notwithstanding clause (4) of the preceding sentence, Employee shall continue to
be entitled to reimbursement of his personal tax and accounting fees and
expenses in an amount up to $7,000.00 per year. This right of reimbursement
shall continue in effect during the term of this Agreement as set forth in
Section 1 and for a period of twenty-four months following the date of his
Retirement. Employee acknowledges that such right of reimbursement shall
terminate upon a termination of Employee’s employment for any reason other than
Retirement.
     (b) Termination Other Than Involuntary Termination Without Cause, Good
Reason Termination and Retirement. If Employee’s employment terminates for any
reason other than Involuntary Termination Without Cause, a Good Reason
Termination or Retirement, Employee shall not be entitled to any of the benefits
listed in Section 8(a).
     (c) Consultant Work and Compliance with Section 9 Restrictive Covenants as
Condition to Receipt of Benefits. As a continuing condition to the receipt of
any benefits described in Section 8(a), Employee shall be reasonably available
to perform services for the Company as an independent consultant on an as-needed
basis during the Post-Termination Period; provided, however, that any such
consulting work provided by Employee to the Company shall not exceed (i) during
the period beginning on the first day after the Retirement Date and ending on
the later of six (6) months from the Retirement Date or June 30, 2009, ten (10)
days per calendar month; (ii) during the period beginning on the first day of
the expiration of the period under clause (i) and ending on the later of six
(6) months from that date or December 31, 2009, eight (8) days per calendar
month; and (iii) thereafter five (5) days per calendar month. The services to be
performed by Employee in his capacity as an independent consultant shall be
those as may be reasonably assigned him by the Board or its delegate from time
to time. Employee shall be entitled to reimbursement for all reasonable expenses
incurred by him during the Post-Termination Period, provided that any expense
exceeding $1,000 shall be subject to the prior written approval of the Company.
During the Post-Termination Period, Employee shall be treated as an independent
contractor for federal and state income tax withholding, employment tax and tax
reporting purposes. Employee acknowledges and agrees that during the
Post-Termination Period he will not be an employee of the Company but will be an
independent contractor. In addition, notwithstanding anything else in this
Agreement to the contrary, (i) if for any reason any court determines that any
of the restrictions contained in Section 9 hereof are not enforceable, (ii)
Employee breaches or threatens to breach any of the restrictions in Section 9,
or (iii) Employee challenges the enforceability of any of the restrictions in
Section 9 (whether through court proceedings, an administrative or arbitral
proceeding, or in any other manner whatsoever), the Company shall have no
obligation to pay the benefits provided in this Section 8.
     (d) Reductions. If the Company is obligated by law (including the WARN Act
or any similar state or foreign law) to pay Employee severance pay, a
termination indemnity, notice pay, or the like, then any post-termination
payments provided in this Section 8 shall be reduced by the amount of any such
other severance pay, termination indemnity, notice pay or the like, as
applicable.

8



--------------------------------------------------------------------------------



 



     (e) Release. Notwithstanding anything herein to the contrary, the payment
of any post-termination payments provided in this Section 8 to Employee shall be
subject to the execution by Employee (and failure to revoke) of a general
release of the Company and its affiliates of any and all claims under this
Agreement or related to or arising out of Employee’s employment hereunder, in a
form and manner satisfactory to the Company.
     9. Restrictive Covenant. During the term of this Agreement and for a period
of two (2) years after the termination of this Agreement by the Company or
Employee, Employee shall not, either as an individual on his own account; as a
partner, joint venturer, employee, agent, or salesman for any person; as an
officer, director or stockholder (other than a beneficial holder of not more
than five percent (5%) of the outstanding voting stock of a company having at
least two hundred and fifty (250) holders of voting stock) of a corporation; or
otherwise:
     (a) enter into or engage in the private mortgage insurance business or any
other credit enhancement business in which, as of the date of such termination,
the Company is then engaged or actively considering being engaged within:
     (i) any area of the United States or any foreign country in which the
Company is then doing business;
     (ii) in the event that any court determines that the area set forth in the
preceding subparagraph is too broad to be enforceable, each and every state of
the United States or foreign country in which the Company had a market share,
based on industry data, of at least four percent (4%) of net new mortgage
insurance written as of the end of the quarter next preceding the date of
termination of this Agreement; or
     (iii) in the event that any court determines that the area set forth in the
preceding subparagraphs is too broad to be enforceable, each and every
metropolitan statistical area of the United States or any foreign country in
which the Company had a market share, based on industry data, of at least four
percent (4%) of net new mortgage insurance written as of the end of the quarter
next preceding the date of termination of this Agreement; or
     (iv) in the event that any court determines that the area set forth in the
preceding subparagraphs is too broad to be enforceable, the States of Florida,
Illinois and North Carolina; or
     (v) in the event that any court determines that the area set forth in the
preceding subparagraphs is too broad to be enforceable, the State of North
Carolina.
     (b) solicit or attempt to solicit any of the Company’s customers or
prospective customers with whom Employee has had substantive business
communications as an employee of the Company in the performance of his duties
and responsibilities hereunder with the intent or purpose to perform for such
customer the same or similar services or to sell to such customer the same or
similar products, including other credit enhancement

9



--------------------------------------------------------------------------------



 



products, which Employee performed for or sold to such customer during the term
of his employment hereunder; or
     (c) solicit or recruit any person who is an employee or agent of the
Company, for employment in the private mortgage insurance business or any other
credit enhancement business or for the purpose of soliciting or attempting to
solicit any of the Company’s customers or prospective customers as prohibited by
Section 9(b) above.
Employee and the Company agree and acknowledge that the Company does business on
a nationwide basis, with customers located throughout the United States, and may
do business world wide with customers located throughout the world and that any
breach by Employee of the restrictive covenant contained herein would
immeasurably and irreparably damage the Company. Employee and the Company agree
and acknowledge that the duration, scope and geographic areas applicable to the
noncompetition covenants in this Section 9 are fair, reasonable and necessary to
protect legitimate business interests of the Company, and that adequate
compensation has been received by Employee for such obligations.
     10. Confidential Information and Discoveries. Employee acknowledges that he
will, as a result of his duties as an employee of the Company, have access to
and be in a position to receive confidential information, including trade
secrets, relating to the Company. Therefore, Employee agrees that during his
employment by the Company and thereafter he will not divulge to, or use for the
benefit of, himself or any other person, any information concerning any
inventions, discoveries, improvements, processes, methods, trade secrets,
research or secret data (including, without limitation, customer or supplier
lists, formulas, computer programs, software development or executive monitor
systems), or other confidential matters possessed, owned or used by the Company
that may be obtained or learned by Employee in the course of or as a result of
his employment hereunder unless (i) such disclosure is authorized by the
Company, (ii) such confidential information becomes generally available to and
known by the public (other than as a result of disclosure directly or indirectly
by Employee) or (iii) such confidential information becomes available to
Employee on a nonconfidential basis from a source other than the Company, or its
employees or agents, provided that such source is not and was not bound by a
confidentiality agreement with or other obligation of secrecy to the Company.
The expiration or termination of employment shall not be deemed to release
Employee from his duties hereunder not to convert to his own use or the use of
others the rights or properties of the Company as described herein.
     11. Enforcement. Both parties recognize that the services to be rendered
under this Agreement by Employee are special, unique and of extraordinary
character and that in the event of the breach by Employee of any of the terms
and conditions of Section 9 or 10 of this Agreement to be performed by him, then
the Company shall be entitled, if it so elects, to institute and prosecute
proceedings in any court of competent jurisdiction, either in law or in equity,
to obtain damages for any breach hereof, or to enforce the specific performance
hereof by Employee or to enjoin Employee from performing acts prohibited above
during the period herein covered, but nothing herein contained shall be
construed to prevent such other remedy in the courts as the Company may elect to
invoke.

10



--------------------------------------------------------------------------------



 



     12. Return of Documents. Upon the termination of this Agreement for any
reason, Employee shall forthwith return and deliver to the Company and shall not
retain any original or copies of any books, papers, price lists or customer
contracts, bids or customer lists, files, books of account, notebooks and other
documents and data relating to the performance by Employee of his duties
hereunder, all of which materials are hereby agreed to be the property of the
Company.
     13. Tax and Other Restrictions. Notwithstanding anything herein to the
contrary:
     (a) Excess Parachute Payments. In the event that payment of any amount
under this Agreement would cause Employee to be the recipient of an excess
parachute payment within the meaning of Code Section 280G(b), the amount of the
payments to be made to Employee pursuant to this Agreement shall be reduced to
an amount equal to one dollar less than the amount that would cause the payments
hereunder to be excess parachute payments. The manner in which such reduction
occurs, including the items of payment and amounts thereof to be reduced, shall
be agreed to by Employee and the Company.
     (b) Payments in Excess of $1 Million. If any payment hereunder would not be
deductible by the Company for federal income tax purposes by reason of Code
section 162(m), or any similar or successor statute (excluding Code
Section 280G), such payment shall be deferred and the amount thereof shall be
paid to Employee at the earliest time that such payment shall be deductible by
the Company.
     (c) Deferred Compensation Payments. To the extent applicable, the parties
hereto intend that this Agreement comply with Code Section 409A. The parties
agree that this Agreement shall at all times be interpreted and construed in a
manner to comply with Code Section 409A and that should any provision be found
not in compliance with Code Section 409A, the parties are contractually
obligated to execute any and all amendments to this Agreement deemed necessary
and required by the Company’s legal counsel to achieve compliance with Code
Section 409A. By execution and delivery of this Agreement, Employee irrevocably
waives any objections he may have to any amendments required by Code
Section 409A. The parties also agree that in no event shall any payment required
to be made pursuant to this Agreement that is considered nonqualified deferred
compensation within the meaning of Code Section 409A be made to Employee unless
he has incurred a separation from service (as defined in Code Section 409A). In
the event amendments are required to make this Agreement compliant with Code
Section 409A, the Company shall use its best efforts to provide Employee with
substantially the same benefits and payments he would have been entitled to
pursuant to this Agreement had Code Section 409A not applied, but in a manner
that is compliant with Code Section 409A. The manner in which the immediately
preceding sentence shall be implemented shall be the subject of good faith
negotiations of the parties. The parties also agree that in no event shall any
payment required to be made pursuant to this Agreement that is considered
nonqualified deferred compensation within the meaning of Code Section 409A be
accelerated in violation of Code Section 409A. The parties further agree that
any payments of deferred compensation that are made to a specified employee (as
defined in Code Section 409A) as a result of a separation from service cannot

11



--------------------------------------------------------------------------------



 



commence under Code Section 409A until the lapse of six (6) months after a
separation from service (or death of the specified employee, if earlier).
     14. Miscellaneous.
     (a) Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if sent by registered or
certified mail to Employee or the Company at the address set forth below their
signatures at the end of this Agreement or to such other address as they shall
notify each other in writing.
     (b) Assignment. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and permitted assigns and Employee and
his personal representatives, heirs, legatees and beneficiaries. This Agreement
may be assigned by the Company with the consent of Employee to a fiscally
responsible entity that assumes the obligations set forth herein, but shall not
be assignable by Employee.
     (c) Applicable Law. This Agreement shall be construed in accordance with
the laws of the State of North Carolina in every respect, including, without
limitation, validity, interpretation and performance. Any dispute between the
parties hereto, arising under or relating to this Agreement, or Employee’s
employment with the Company, other than for an action by the Company under
Section 11 hereof for specific performance, injunction or other equitable remedy
to enforce Sections 9 and 10 hereof shall be settled by arbitration in
Winston-Salem, North Carolina before a single arbitrator in accordance with the
then-applicable rules of the American Arbitration Association. Such arbitrator
may award the prevailing party its reasonable attorneys’ fees and expenses, and
judgment upon the award rendered may be entered in any court having jurisdiction
thereof.
     (d) Headings. Section headings and numbers herein are included for
convenience of reference only and this Agreement is not to be construed with
reference thereto. If there be any conflict between such numbers and headings
and the text hereof, the text shall control.
     (e) Severability. If for any reason any portion of this Agreement shall be
held invalid or unenforceable, it is agreed that the same shall not affect the
validity or enforceability of the remainder hereof. The portion of the Agreement
which is not invalid or unenforceable shall be considered enforceable and
binding on the parties and the invalid or unenforceable provision(s), clause(s)
or sentence(s) shall be deemed excised, modified or restricted to the extent
necessary to render the same valid and enforceable and this Agreement shall be
construed as if such invalid or unenforceable provision(s), clause(s), or
sentences(s) were omitted. The provisions of this Section 14(e), as well as
Sections 9 and 10 hereof, shall survive the termination of this Agreement.
     (f) Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to its subject matter and supersedes all previous
agreements between the parties, including but not limited to the Prior
Agreement, the Letter Agreement and the Amendment to Letter Agreement. No
officer, employee, or representative of the Company has any authority to make
any representation or promise in connection with

12



--------------------------------------------------------------------------------



 



this Agreement or the subject matter thereof that is not contained herein, and
Employee represents and warrants he has not executed this Agreement in reliance
upon any such representation or promise. No modification of this Agreement shall
be valid unless made in writing and signed by the parties hereto.
     (g) Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by the breaching party.
     (h) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one agreement.
[Signature Page Follows]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer and Employee has signed this Agreement all on the
day and year first above written.

              TRIAD GUARANTY INC.
a Delaware corporation
 
       
 
      /s/ Earl F. Wall      
 
      Earl F. Wall
 
      Senior Vice President, Secretary
 
      and General Counsel
 
  Address:   101 South Stratford Road
 
      Winston-Salem, N.C. 27104
 
            MARK K. TONNESEN
 
       
 
      /s/ Mark K. Tonnesen      
 
  Address:   4620 Cherry Hill Lane
 
      Winston-Salem, NC 27104

14